United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                               Nos. 05-2765/2869
                                 ___________

David Hyde, Guardian of the Person        *
and Estate of Bertrand S. Hyde,           *
an Incapacitated Person,                  *
                                          *
       Appellee/Cross-Appellant,          *
                                          * Appeals from the United States
       v.                                 * District Court for the
                                          * Eastern District of Arkansas.
Jeff Myers, Individually and in his       *
official capacity as police officer of    * [UNPUBLISHED]
the City of Russellville, Arkansas; Kari *
E. Powers, Individually and in her        *
official capacity as police officer for   *
the City of Russellville, Arkansas,       *
                                          *
       Appellants/Cross-Appellees,        *
                                          *
City of Russellville, Arkansas,           *
                                          *
       Defendant.                         *
                                     ___________

                            Submitted: July 25, 2006
                               Filed: August 7, 2006
                                ___________

Before SMITH, MAGILL, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.
       These interlocutory appeals arise from Bertrand S. Hyde’s 42 U.S.C. § 1983
lawsuit against the City of Russellville, Arkansas, and police officers Jeff Myers and
Kari E. Powers. Myers and Powers (appellants) appeal the district court’s1 denial of
summary judgment based on qualified immunity on an excessive-force claim, as well
as the denial of summary judgment on an assault-and-battery claim; and in a cross
appeal, Hyde’s guardian--who was substituted as plaintiff--challenges summary
judgment rulings adverse to Hyde.

       We lack jurisdiction over all these rulings except the denial of qualified
immunity on the excessive-force claim. See 28 U.S.C. § 1291 (courts of appeals have
jurisdiction over district courts’ final decisions); Krein v. Norris, 250 F.3d 1184, 1187
(8th Cir. 2001) (where there is indication that jurisdiction is lacking, issue will be
raised sua sponte); Kassuelke v. Alliant Techsystems, Inc., 223 F.3d 929, 930-31 (8th
Cir. 2000) (discussing exceptions to final-judgment rule). The denial of summary
judgment based on qualified immunity is immediately appealable to the extent the
appeal seeks review of the district court’s purely legal conclusions. See Vaughn v.
Greene County, Ark., 438 F.3d 845, 849 (8th Cir. 2006).

       We agree with the district court that appellants were not entitled to qualified
immunity on the excessive-force claim. See Henderson v. Munn, 439 F.3d 497, 501
(8th Cir. 2006) (standard of review). The court correctly analyzed the claim under the
Fourth Amendment’s objective-reasonableness standard rather than the substantive
due process standard. See Graham v. Connor, 490 U.S. 386, 388 (1989). We
conclude the district court properly determined, viewing the facts in the light most
favorable to Hyde, that there was a Fourth Amendment excessive-force violation, and
that the constitutional right to be free from excessive force was clearly established at
the time of the violation, such that appellants would reasonably have understood their


      1
       The Honorable J. Leon Holmes, Chief Judge, United States District Court for
the Eastern District of Arkansas.

                                          -2-
actions were unlawful in the situation they confronted. See Henderson, 439 F.3d at
501-04.

       Accordingly, we dismiss for lack of jurisdiction appellants’ challenge to the
denial of summary judgment on the assault-and-battery claim, and all the challenges
raised in the cross appeal. We affirm the denial of qualified immunity to appellants
on the Fourth Amendment excessive-force claim.
                        ______________________________




                                        -3-